Petition foe Reheaeing.
Per Curiam.
— Appellants in their petition for a rehearing earnestly complain of our ruling that the bill of exceptions was not in the record. The ruling was placed upon the ground that the bill was filed at a time subsequent to the adjournment of the term at which the final judgment was rendered, without special leave of court extending the time for filing beyond the term. Upon reviewing the return to the writ of certiorari we find that leave was granted to one of the appellants, the city of Union City, to file its bill of exceptions within ninety days. The record shows that such leave was granted July 20, 1897, and that the bill was filed October ,19, 1897, which filing was not within the time granted, and the bill therefore was no part of the record. Petition overruled.